   Case 3:20-cv-02443-GPC-WVG Document 27 Filed 07/23/21 PageID.1058 Page 1 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                 r---===-=--=-------------,
                                      UNITED STATES DISTRICT Co                                                J N ,3 0 2021
                                        I SOUTHERN DISTRICT OF CALIFORNI
                                                                                                       CLERK, U.S. DISTRICT COURT
             UNITED STATES OF AMERICA                               JUDGMENT IN A                       �u1a1stF
                                                                                                                           CALIFORNIA
                                                                                                                                 PUTY
                        V.                                          (For Offenses Committe
            ANfEL CAZAREZ-TRINIDAD(!)
                                                                      CaseNumbeJ            3:21-CR-01776-GPC

                                                                    Blake Jackson Eaton
                                                                    Defendant's Attorney
USM Number

□-
THE DEFENDANT:
181 pleaded guilty to count(s)          1 of the Infonnation
D was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
8:1326(A),(B)(l) - Removed Alien Found In The United States (Felony)                                                           I




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                     is         dismissed on the motion of the United States.

� Assessment: $100.00-WAIVED


D JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 181 Fine waived                   D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    June 30 202]
                                                                    Date oflmposition of Sentence


                                                                    HON.��U'2
                                                                    UNITED STATES DISTRICT JUDGE
  Case 3:20-cv-02443-GPC-WVG Document 27 Filed 07/23/21 PageID.1059 Page 2 of 2

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              ANGEL CAZAREZ-TRINIDAD(])                                                  Judgment - Page 2 of2
CASE NUMBER:            3:21-CR-01776-G C
                                       I
                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 2 months as to count 1
                        I




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 □     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
        □   at ________ A.M.                                    on __________________
        □    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 □     Prisons:
        D    on or before
        □    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendan��
                                   OJ j}:\jd()d l                      1trScnUSD,cA
 at   {Y)tt                           ,      with a certifie      y of this judgment.




                                      By                       DEPUTY UNITED sffiEs MARSHAL




                                                                                                   3:21-CR-01776-GPC
